DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,932,297 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claims of the Instant Application
Claims of the Patent
Regarding claim 1: A method of operating a base station in a wireless telecommunications network comprising the base station and a terminal device, wherein the wireless telecommunications network supports 
Regarding claim 1: A method of operating a terminal device in a wireless telecommunications network comprising the terminal device and a base station, wherein the wireless telecommunications network supports 
Regarding claim 2: A base station for use in a wireless telecommunications network comprising the base station and a terminal device, wherein the wireless telecommunications network supports a random access procedure comprising an exchange of random access procedure messages between the terminal device and the base station, wherein at least one of the random access procedure messages is a variable size uplink message, wherein the base station comprises a controller unit and a transceiver unit configured such that the base station is operable to: transmit to the terminal device an instruction to perform the random access procedure, wherein the instruction to perform the random access procedure comprises an 
Regarding claim 12: Integrated circuitry for a terminal device for use in a wireless telecommunications network comprising the terminal device and a base station, wherein the wireless telecommunications network supports a random access procedure comprising an exchange of random access procedure messages between the terminal device and the base station, wherein at least one of the random access procedure messages is a variable size uplink message, wherein the integrated circuitry comprises a controller element and a transceiver element configured to operate together such that the terminal device is operable to: receive from the base station an instruction to perform the random access 
Regarding claim 3: Circuitry for a base station for use in a wireless telecommunications network comprising the base station and a terminal device, wherein the wireless telecommunications network supports a random access procedure comprising an exchange of random access procedure messages between 
Regarding claim 13: Integrated circuitry for a base station for use in a wireless telecommunications network comprising the base station and a terminal device, wherein the wireless telecommunications network supports a random access procedure comprising an exchange of random access procedure messages between 



	As can be seen from the above table, the claims are substantially similar, and the scope of the claims overlap such that the allowance of the claims of the instant application would unjustifiably time-wise the extent the patent rights on the claimed subject matter, thus it is necessary for the claims to be rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deenoo et al. (US 2019/0104551 A1) “Method for Initial Access Using Signatures” (par.[0307, 0381 – 0382] discloses receiving a RACH order for initializing RACH).
Nguyen et al. (US 2012/0127930 A1) “Uplink Data Arrival Random Access Procedure” par.[0090 – 0091]
Yang et al. (US 2016/0262182 A1) “Method for Enhancing Coverage in a Wireless Communciation System, and Apparatus Therefor”
Hwang et al. (US 2016/0302080 A1) “Method and MTC Device for Performing Random Access Procedure for Coverage Enhancement”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411